Ordered that the remittitur be amended as follows:
1. So as to declare that any of the parties on notice may apply to the court below for the appointment of a new reference.
2. So as to provide that the reversal of the order of the special term shall be without prejudice to the right of the holders of receiver’s certificates to offer proof on any further reference of an estoppel in pais in their favor as against individual holders of bonds of the Rockaway Beach Improvement Company (Limited), and, generally, that any party may raise any questions, excepting only such as have been actually determined on the present appeal.
3. So as to provide that in case the claimants Morton, Bliss & Co., Drexel, Morgan & Co., and W. B. Hatch, or any of them, have received under the ■order of the special term, the fund or any portion thereof, they shall not be liable to account for any greater amount than the sum or sums actually received by them with legal interest.